       Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

NIGIL DOWDELL,                                     DOCKET NO. 2:19-cv-11410-SM-KWR
     Plaintiff,

v.                                                 JUDGE SUSIE MORGAN

CULPEPPER & ASSOCIATES SECURITY
SERVICES, INC.,                                    MAGISTRATE JUDGE KAREN
     Defendant.                                    WELLS ROBY


     REPLY BRIEF TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
      STRIKE PLAINTIFF’S INADMISSIBLE AND SHAM SUMMARY JUDGMENT
                                 EVIDENCE

        Defendant Culpepper & Associates Security Services, Inc. (“CASS”) submits this Reply

Brief in response to Plaintiff Nigil Dowdell’s (“Dowdell”) Opposition to CASS’s Motion to

Strike Plaintiff’s Inadmissible and Sham Summary Judgment Evidence (“Motion to Strike”). In

response to CASS’s Motion for Summary Judgment, Dowdell suddenly located 150 pages of

emails in her personal email account necessitating her to change her testimony in a Declaration

that she submitted in Opposition to CASS’ Motion for Summary Judgment. CASS submits that

this Court should strike Dowdell’s inadmissible and sham summary judgment evidence.

        A. Dowdell’s Lengthy Declaration is Clearly Directed at Manufacturing Evidence
           in an Effort to Preclude Summary Judgment.

        While Dowdell submits that she is not using her Declaration to manufacture a factual

dispute to preclude summary judgment, that is precisely how she is using her Declaration. She

claims that her memory was refreshed by her email to Kutina Gilmore, which she produced after

her deposition, after the close of discovery, and in response to CASS’s Motion for Summary
       Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 2 of 7



Judgment. Dowdell “cannot swoop in with new evidence in the last minute in an attempt to

stave off summary judgment.”1

        Furthermore, Dowdell submits that she provided her 23-page Declaration to

“summarize[] the facts of the case in one place for the convenience of the Court.”2 The Court

already has a place where it can turn to read a party’s summary of the facts – her lengthy

introduction to her Opposition to CASS’ Motion for Summary Judgment, as well as her

Statement of Contested Facts.3

        Dowdell continues to repeatedly bombard the Court with protracted pleadings and

irrelevant, unnecessary, and voluminous materials that stretch well beyond the page limitations

imposed by the Local Rules and without leave of court. Dowdell’s 23-page Declaration is no

exception and is full of needless allegations that do not create an issue of fact nor provide

information which will assist this Court in rendering summary judgment.              For example,

Dowdell’s allegation that her bank records show that she bought a daiquiri on the night she was

scheduled to work is a superfluous and an immaterial fact that does not create an issue of fact

that precludes summary judgment.4 CASS succinctly listed the statements it challenged in

Dowdell’s lengthy Declaration in its Motion to Strike; Dowdell has failed to properly support her

objections to those challenged statements, and that information should be excluded.

        B. The 150 Pages of Emails Dowdell Untimely Produced Are Not “Newly
           Discovered Evidence.”

        Dowdell’s Opposition fails to demonstrate how her failure to produce this information

timely was substantially justified or harmless.            Despite her claims that this was “newly



1
  Dry Dock LLC v. Godfrey Conveyor Co., 717 F. Supp. 2d 825, 829 (E.D. Wis. 2010).
2
  [Doc. 73, p. 4].
3
  [Doc. 67, p. 1-9]; [Doc. 67-1].
4
  [Doc. 59-2, p. 23].

                                                      2
        Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 3 of 7



discovered evidence,”5 this evidence has been in her possession the entire time.                           “Newly

discovered evidence” is “the type of new evidence that a truly diligent litigant would be

powerless to unearth” prior to summary judgment.6

        Dowdell’s arguments that these emails were on her account and remained “unbeknownst”

to her counsel are unavailing. Dowdell was in possession of responsive information to CASS’

discovery requests the entire time.7 If Dowdell or her counsel had performed a proper search on

Dowdell’s email (such as a search on a laptop)8 account at the outset, relevant and responsive

emails (as detailed in CASS’ Motion to Strike) would have been located and produced. A

party’s failure to engage in due diligence with respect to discovery is not a justifiable excuse to

warrant inclusion of untimely produced evidence.9

        Dowdell has not shown that her failure to produce the emails, particularly the email she

sent Kutina Gilmore regarding the incident with Assad, as well as the emails she relied upon in

her Declaration10 in response to CASS’ Motion for Summary Judgment was in any way

justifiable.11 In Dry Dock v. Godfrey Conveyer Company, the defendant argued that the plaintiff

failed to produce various documents until it filed its motion for summary judgment and argued

that those exhibits should be excluded pursuant to Federal Rule of Civil Procedure 37(c)(1).12

The court found that the plaintiff failed to show how it was substantially justified in not



5
   The term “newly discovered evidence” is most often litigated in cases where litigants file a motion for
reconsideration under Rule 59(e), and is instructive for purposes of what constitutes “newly discovered evidence.”
6
  Ferraro v. Liberty Mut. Fire Ins. Co., 796 F.3d 529, 535 (5th Cir. 2015) (quoting Diaz v. Methodist Hosp., 46 F.3d
492, 495 (5th Cir. 1995)).
7
  See Leo v. Jeld-Wen, 2018 U.S. Dist LEXIS 61574, at *9 (M.D. La. Apr. 10, 2018) (finding that plaintiff’s failure
to timely produce an email was not substantially justified or harmless, as she and her counsel had been in possession
of the email).
8
  Even if Dowdell did not own a personal computer or laptop, her counsel undoubtedly does. Moreover, most public
libraries offer free access to computers.
9
  See Leo, 2018 U.S. Dist LEXIS 61574, at *9.
10
   See [Doc. 63-1, p. 8-10].
11
   See Dry Dock v. Godfrey Conveyer Co., 717 F. Supp. 2d 825, 829 (W.D. Wis. 2010).
12
   Id. at 828-29.

                                                         3
        Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 4 of 7



producing these documents.13          The court further held that plaintiff’s withholding of these

documents was not harmless, as the plaintiff cited to the documents in support of many

arguments in opposition to summary judgment.14

        In the present case, Dowdell relied heavily on her untimely produced email to Kutina

Gilmore in her opposition to CASS’ motion for summary judgment to argue that CASS had

constructive knowledge that Assad would harass Dowdell. She also relied on various untimely

produced emails in her 23-page Declaration that she submitted in support of her Opposition to

CASS’s Motion for Summary Judgment. Given Dowdell’s clear reliance on these emails to

support her claims, her failure to timely produce these emails cannot be deemed harmless.15

Thus, such documents should be excluded from consideration on summary judgment.16

        C. Dowdell’s Opposition is a Veiled Motion to Compel.

        In response to CASS’s Motion to Strike, Dowdell deflects from her own failure to

comply with the Federal Rules of Civil Procedure by attempting to advance an improper motion

to compel before the Court. The basis of this obscured motion to compel is that CASS did not

produce every single email that had Dowdell’s name on it. The pages Dowdell devotes to

complaining that CASS allegedly failed to supplement its responses are irrelevant for purposes

of CASS’ Motion to Strike.17

        In Leo, the defendant objected to several documents that the plaintiff submitted in

opposition to its motion for summary judgment and filed a motion in limine.18 Like Dowdell, the

plaintiff attempted to deflect in her opposition, arguing that the defendant may have also



13
   Id. at 829.
14
   Id. at 829.
15
   Id. at 829.
16
   Id.
17
   See Leo, 2018 U.S. Dist LEXIS 61574 at *10.
18
   Id. at *8.

                                                   4
        Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 5 of 7



produced documents after the discovery deadline.19 The court found this argument “unavailing,”

noting that it was “irrelevant to the instant dispute and [did] not serve as a substantial

justification for Plaintiff’s delay.”20 Dowdell’s arguments that CASS never supplemented its

production with a slew of irrelevant emails21 is immaterial as to whether Dowdell timely

produced these documents until after the discovery deadline and after CASS filed a motion for

summary judgment.

         However, CASS never had a duty to produce a slew of irrelevant materials and has

produced all relevant and responsive documents in its possession.22                          In her Requests for

Production, Dowdell requested that CASS originally produce all emails from Freda Herbert,

Vincent Price, Christopher Culpepper, and Ules LaBeaud to anyone in the company “that relate

in any way to Plaintiff.”23 CASS rightly objected to the overbroad nature of these requests,

noting that the requests sought information which was neither relevant to any party’s claims or

19
   Id. at *9-10.
20
   Id. at *10, citing Macias v. Perez, 2011 U.S. Dist. LEXIS 72870, at *3 (S.D. Cal. July 7, 2011) (finding lack of a
substantial justification when the plaintiff submitted an expert report after the deadline, which was allegedly because
the expert was in a trial and could not be reached).
21
   Dowdell submits that her emails are responsive to CASS’s Request for Production No. 10. The vast majority of
these emails are not responsive to that request, which asked that Dowdell produce all electronically stored
information in her possession that constituted outside communication between she and anyone else referencing,
related to, or pertaining to the subject matter of her complaint, her allegations, and damages. Clearly, these emails,
as briefed infra are nonresponsive to this request.
22
    CASS produced more than 600 documents of responsive and relevant information which encompasses the
following categories of documents:
(1) All relevant documents regarding scheduling during the end of June/early July (the time period at issue) as well
     as additional scheduling emails that it had in its possession;
(2) Documents related to Dowdell’s Call Offs and No Call/No Shows;
(3) Emails from LaBeaud and Freda related to Dowdell’s Call Offs, No Call/No Shows, and the meeting with
     Dowdell, including their recollections of what transpired at the meeting;
(4) Dowdell’s and Assad’s personnel files;
(5) Policy documents;
(6) Time records and sign-in sheets for the time period at issue, as well as time records and sign-in sheets for the
     previous month, which showed that she worked overnight shifts after the incident without complaint;
(7) All documents related to the incident with Assad;
(8) EEOC documents;
(9) Materials for Harassment Training;
(10) Interview/application documents for Dowdell;
(11) Comparator information, including all Call Offs, No Call/No Shows, Late and Tardy documents for 2018, as
     well interview information relating to Dowdell’s comparators.
23
   [Doc. 73, p. 11-13].

                                                          5
        Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 6 of 7



defenses, and that the requests were not proportional to the case. In response, CASS produced

responsive information, subject to its objections, which was limited to information that was

relevant to the parties’ claims and defenses. CASS did not produce every single email that

“relate[d] in any way to Plaintiff.” The Federal Rules of Civil Procedure do not require CASS to

bear such a burden.

        A review of Dowdell’s recent document production shows most of emails she produced

have nothing to do with this case, such as emails regarding CPR training, mandatory meetings,

announcements regarding covering up visible tattoos, reminders about CASS’s cell phone policy,

and tetanus shots. These types of communications have nothing to do with either party’s claims

or defenses, which is why these emails – to the extent that they are still in CASS’s possession –

were not produced.

        Dowdell chose not to challenge these responses in her Motion to Compel.24 Raising such

complaints in response to a party’s Motion to Strike is inappropriate, and her grievances

regarding CASS’s responses to Requests for Production Nos. 1, 4, and 6 are not timely.25

        D. Dowdell’s Exhibit 1 Is Not an Admissible Exhibit and Effectively Constitutes an
           Additional 10 Pages of Argument Which Is Not Properly Included in the Body of
           Her Opposition Brief.

        In response to CASS’ Motion to Strike, Dowdell submitted a 15-page Opposition, which

greatly exceeds the page limitation of Local Rule 7.7. In addition to this 15-page Opposition,

Dowdell also submitted multiple exhibits, including a 10-page exhibit entitled “PLAINTIFF’S

RESPONSE TO DEFENDANT’S CHART OF OBJECTIONS TO DECLARATION OF NIGIL



24
  [Doc. 35].
25
  Days Inn Worldwide, Inc. v. Sonia Invs., 237 F.R.D. 395, 398 (N.D. Tex. 2006) (finding that a party’s motion to
compel was untimely where it was not filed sufficiently in advance of the discovery deadline in order to allow it to
be heard by the court); see also David v. Signal Int’l, LLC, 2014 U.S. Dist. LEXIS 162890, at *7-8 (E.D. La. Nov.
19, 2014) (denying plaintiffs’ motion to compel as untimely where it was filed past the discovery deadline in the
court’s order).

                                                         6
        Case 2:19-cv-11410-SM-KWR Document 80 Filed 08/21/20 Page 7 of 7



DOWDELL.” CASS included a chart which listed its specific objections to statements in

Dowdell’s Declaration within its 12-page Motion to Strike.

         Exhibit 1 to Dowdell’s Opposition to CASS’ Motion to Strike is not a proper exhibit. It

has not been produced nor subpoenaed by either party. It amounts to continued briefing of

Dowdell’s Opposition to CASS’ Motion to Strike and should be excluded from consideration.26

In Solaia Technology, LLC v. ArvinMentor, Inc, the defendant filed a motion for summary

judgment and attached a separate legal brief which offered an additional 14 pages of argument.27

The court noted that the maneuver was a procedurally improper “exhibit,” amounted to “simply

an attempt to add an additional 14 pages of legal argument to its already lengthy brief,” and

found that the defendant failed to brief the issue fully that was briefed in the “exhibit.”28

Therefore, CASS requests that this Court strike and/or disregard Exhibit 1 as an improper exhibit

an attempt to expand her brief, which is procedurally improper.

         For the reasons stated herein, CASS respectfully requests that this Court grant its Motion

to Strike Plaintiff’s Inadmissible and Sham Summary Judgment Evidence.

         Respectfully submitted this 19th day of August, 2020.


                                                               s/ Amanda Wingfield Goldman
                                                               Susan Fahey Desmond (#25380)
                                                               susan.desmond@jacksonlewis.com
                                                               Amanda Wingfield Goldman (#30800)
                                                               amanda.goldman@jacksonlewis.com
                                                               JACKSON LEWIS P.C.
                                                               650 Poydras Street, Suite 1900
                                                               New Orleans, Louisiana 70130
                                                               Telephone:    (504) 208-1755
                                                               Facsimile:    (504) 208-1759
                                                               COUNSEL FOR DEFENDANT
4837-4652-8711, v. 5



26
   See Solaia Tech., LLC v. ArvinMentor, Inc., 361 F. Supp. 2d 797, 816 (N.D. Ill. 2005).
27
   Id.
28
   Id. at 817.

                                                         7
